Case 1:17-cr-00680-CI\/| Document 120 Filed 10/23/18 Page 1 of 2

, Gottlicb &' laney l,l,:' _
G 0 ttll 6b 'l`rinity Building
111 Broadwny, Suirc 701
:]Van€ Ncw Yorl<. NY IOOOO
y '11‘1:¥;212>566-77(\(\' l:ax: (ZlZ/\ 374-1506

Wv\'w.gottliebjanc\'.com

Ncw Yorl< ' London ~ Romc

October 23, 2018

Via ECF

The Honorable Judge Colleen l\/IcMahon
Chief United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

RE: United States v. Craig Carton and Michael Wright, 17 Cr. 680 (CM)
Dear Chief Judge McMahon:
This law firm represents Craig Carton in the above-referenced criminal matter.

We Write in response to the Government’s letter dated October 21, 2018 (the
“Government’s Letter”)l regarding the Court’s decision and order dated October 19, 2018 (the
“Court Order”). Specifically, in response to the Court Order concerning a hearing on the victim
notification letters received by Mr. Carton (“Victim Notiflcation Letters”), the Government
response, in sum and substance, describes its “innocent explanation” for Mr. Carton’s receipt of
the letters. We submit that the Government’s “mea culpa” misses the point and actually gives rise
to more questions that Warrant a hearing surrounding the circumstances of how these Victim
Notification Letters Were sent to Mr. Carton and how the FBl created the list of Joseph Meli’s
victims (the “Spreadsheet”) in the first place. The facts surrounding Agent Sweeney’s
investigation and creation of the Spreadsheet identifying Mr. Carton as a victim of Mr. Meli had
not been turned over to the defense prior to the Government’s Letter. Most troubling, this
information only surfaced following the Government’s motion in limine and the Court’s Order
requiring a hearing on the issue.

The Government attempts to excuse its conduct by characterizing the Victim Notiflcations
Letters sent to Mr. Carton and entities associated With him as a “mistake” and, therefore, according
to the Government, should simply be disregarded That position overlooks the salient issue that
this information, namely that Special Agent Sean Sweeney_the same case agent in Mr. Carton’s
case_sWore out the criminal complaint against Mr. Carton after he had compiled a spreadsheet of
all of Joseph Meli’s victims, shortly after Mr. Meli’s arrest, Which included Mr. Carton on the list
of victims.

 

1 On October 23, 2018, AUSA Elisha Kobre submitted a sworn declaration in support of the
Government’s Letter.

Case 1:17-cr-00680-CI\/| Document 120 Filed 10/23/18 Page 2 of 2

We submit that the Government is not providing the Court with a full set of facts about this
issue. At a September 18, 2017 court conference in Um'ted States v. Meli, following a request
from Meli’s counsel to identify the alleged victims of Meli, AUSA Kobre stated “with respect to
records from victims, we actually--not trying to hide the ball, we created folders with the names of
the victims and put the records that were obtained from those victims into those folders.” See
Um`z‘ed States v. Meli, 17 Cr. 127, ECF No. 69 at 7-8 (KMW) (S.D.N.Y. Sept. 18, 2017). Meli’s
counsel later filed a motion for a bill of particulars in which they stated that the electronic
discovery production from the Government included only 12 total folders or sub-folders
identifying “victims” in the “Ticket lnvestment Scheme” and stated that one of these folders
identified and related to Mr. Carton. Id., ECF No. 75 at 5. Thus, in addition to the Spreadsheet
created by Agent Sweeney, the Government’s discovery production in Meli’s case also identified
Mr. Carton as a victim. These facts further support the necessity for a hearing.

The Government incorrectly claims that Mr. Carton seeks to introduce the Victim
Notification Letters as a prior inconsistent statement by a Government attorney or admission of a
party opponent. First, Mr. Carton does not seek to introduce the Victim Notification Letters
under the hearsay exception as a prior inconsistent statement or admission of a party-opponent, but
rather under the general relevance standard for admissibility pursuant to FRE 402 and 403.
Second, Mr. Carton may seek to call the author of the Victim Notification Letters. More
importantly, based on the newly revealed information in the Government’s Letter, Mr. Carton may
seek to call Agent Sweeney regarding the contents of his investigation that led him to rightly
conclude that Mr. Carton was a victim of Mr. Meli, which ultimately led to the creation of the
Victim Notification Letters.

Mr. Carton respectfully submits the Victim Notification Letters, as well as the
circumstances surrounding Agent Sweeney’s creation of the Spreadsheet and the discovery
produced in Meli’s case identifying Mr. Carton as a victim, should be admissible at trial. Further,
the Government should be ordered to disclose all documents related to Agent Sweeney’s
Spreadsheet and the Government’s discovery production in Meli’s case which identified Mr.
Carton as a victim. Lastly, the hearing scheduled for the Pre-Trial Conference should proceed
and Mr. Carton respectfully requests that the Court order the Govermnent to produce Agent
Sweeney and any other witnesses associated with the factual background set forth above.

Thank you for the Court’s consideration

Respectfully submitted,

GOT B JANEY LL
By: /'cs( y

Robert C. Gott<li./eb/
Derrelle M. Janey
Seth J. Zuckerman

cc: All Counsel of Record (via ECF)

Gori'licb C\' laney 1 i \> - _l_i‘iiiir)' Buildiiig ' lll Broadway, Siiitc 701 ~ :\l€w York. l\'Y 10000 ' Tul: \:ZlZ/\ 5(\(\~77(>(\ ~ l"a.\': if\ZlZ/\i 374-1506 ' u'\vw.gorr]iebj;iiiel\'.coiii

